The Columbia Phonograph Company brought this suit in Dallas county against J. C. Brannon to recover the purchase price of certain merchandise. Brannon pleaded his privilege to be sued in Fannin county. From an order overruling such plea, Brannon appeals.
Appellee seeks to sustain the venue as laid under subdivision 5 of the Venue Statute (article 1995), by virtue of a financial statement submitted to appellee to which Brannon's name was signed and which provided that all invoices were payable at Dallas in Dallas county. Brannon's name was signed to such instrument by an employee who was employed as a salesman and to repair radios.
Such employee had no actual authority from Brannon to sign such instrument. As to this appellee makes no point, but contends such employee had implied authority to act for Brannon in executing such instrument or that in so doing such employee acted within the apparent scope of the authority conferred upon him.
We cannot agree with the view that an employee, with the duties stated, has implied authority to execute instruments in behalf of his employer, of the nature such as that upon which appellee seeks to sustain the venue in Dallas county. Nor do we find anything in the evidence to support the view that in executing such instrument the employee acted within the apparent scope of the authority conferred upon him by Brannon.
The plea of privilege should have been sustained.
Reversed, and judgment here rendered ordering the venue changed to Fannin county.